DENSON, J.
It cannot be gainsaid that, “since this court acts on the transcript alon^, the latter must show all the facts essential to vest the court with jurisdiction to hear the cause.” Therefore ’it must affirmatively appear in the transcript that there was a properly organized trial court by which a lawful judgment could be rendered. — McPherson v. Wiggins, (Ala.; April 28, 1906) 40 South. 961; 2 Ency. of Pl. & Pr. p. 265, (3), and authorities in note 2; 2 Cyc. p. 1033 (11), and au*275th.ori.ties in notes 17 and 18. This record fails to show the organization of the trial court, and the appeal must be dismissed.
Appeal dismissed.
Weakley, O. J., and Haralson and Dowdell, JJ., concur.